                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               EASTERN DIVISION


UNITED STATES ex rel. DARLENE
THOMAS and JOHN O=NEILL,                                                RELATORS

v.                                         CIVIL ACTION NO. 2:16-CV-143-KS-MTP

ST. JOSEPH HOSPICE, LLC, et al.                                     DEFENDANTS



                                MEMORANDUM OPINION AND ORDER

          The Court grants in part and denies in part Defendants’ Motion to Dismiss

[47], as provided below.

                                       I. BACKGROUND

          This is a qui tam action under the False Claims Act (“FCA”). 1 Defendants

provide hospice services. Relator John O=Neill was the Executive Director of

Defendants’ office in Biloxi, Mississippi, and Relator Darlene Thomas was the

Director of Nursing at Defendants’ office in Hattiesburg, Mississippi. They claim that

Defendants violated the FCA and the Anti-Kickback Statute (“AKS”) 2 by providing

bonuses and incentives to medical directors and employees for referrals, improper

certifications of terminal illness, and improper alterations of patient diagnoses to

maintain Medicare reimbursement status. Defendants filed a Motion to Dismiss [47],

which the Court now addresses.



1   31 U.S.C. ' 3729, et seq.
2    42 U.S.C. ' 1320a-7b(b).
                            II. PUBLIC DISCLOSURE BAR

      Some of Relators’ FCA claims are premised upon violations of the AKS, and

some are premised upon violations of other laws and/or other improprieties. The non-

AKS claims can be categorized as follows. First, Relators allege that Defendants’

Medical Director made “improper referrals.” Complaint at 3, United States ex rel.

Thomas v. St. Joseph Hospice, LLC, No. 2:16-CV-143-KS-MTP (S.D. Miss. Sept. 4,

2016), ECF No. 3. They allege that Defendants’ medical directors would write

referrals themselves rather than the patients’ treating physicians, referring patients

who did not meet hospice criteria. Id. at 14-15. Second, Relators allege that

Defendants “made it a company-wide practice to backdate” Certifications of Terminal

Illness (“CTI=s”), which were required by Medicare regulations before payment of

hospice claims. Id. at 15. Third, Relators allege that Defendants “instructed staff to

change patient diagnos[es]” to different codes that Medicare would reimburse. Id. at

16. Fourth, Relators allege that Defendants provided inadequate patient care by

understaffing and failing to provide commonly used medications to their patients. Id.

at 17-18. Defendants argue that the Court must dismiss these non-AKS claims

pursuant to 31 U.S.C. ' 3730(a)(4)(A)’s public disclosure bar.

      “[T]he Fifth Circuit has noted that a challenge under the FCA’s public

disclosure bar should be treated as a motion for summary judgment, as it is

necessarily intertwined with the merits of the case.” United States ex rel. Jamison v.

McKesson Corp., No. 2:08-CV-214-SA-DAS, 2010 WL 1276712, at *1 (N.D. Miss. Mar.

25, 2010), aff’d, 649 F.3d 322 (5th Cir. 2011). Therefore, although Defendants framed
their argument under Rule 12(b)(6), Rule 56 applies. 3

       Rule 56 provides that “[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); see also Sierra Club,

Inc. v. Sandy Creek Energy Assocs., L.P., 627 F.3d 134, 138 (5th Cir. 2010). The Court

is not permitted to make credibility determinations or weigh the evidence. Deville v.

Marcantel, 567 F.3d 156, 164 (5th Cir. 2009). When deciding whether a genuine fact

issue exists, “the court must view the facts and the inference to be drawn therefrom

in the light most favorable to the nonmoving party.” Sierra Club, Inc., 627 F.3d at

138. However, “[c]onclusional allegations and denials, speculation, improbable

inferences, unsubstantiated assertions, and legalistic argumentation do not

adequately substitute for specific facts showing a genuine issue for trial.” Oliver v.

Scott, 276 F.3d 736, 744 (5th Cir. 2002).

       The FCA provides:

       (A)     The Court shall dismiss an action or claim under this section,
               unless opposed by the Government, if substantially the same
               allegations or transactions as alleged in the action or claim were
               publicly disclosed B

               (i)    in a Federal criminal, civil, or administrative hearing in
                      which the Government or its agent is a party;



3 The Court provided notice to the parties that it intended to apply Rule 56 and gave Relators an
opportunity to present evidence in support of their response to Defendants’ motion. See Order,
United States ex rel. Thomas v. St. Joseph Hospice, LLC, No. 2:16-CV-143-KS-MTP (S.D. Miss. Oct.
4, 2018), ECF No. 52.


                                                3
             (ii)    in a congressional, Government Accountability Office, or
                     other Federal report, hearing, audit, or investigation; or

             (iii)   from the news media,

             unless the action is brought by the Attorney General or the person
             bringing the action is the original source of the information.

      (B)    For purposes of this paragraph, “original source” means an
             individual who either (1) prior to a public disclosure under
             subsection (e)(4)(A), has voluntarily disclosed to the Government
             the information on which allegations or transactions in a claim
             are based, or (2) who has knowledge that is independent of and
             materially adds to the publicly disclosed allegations or
             transactions, and who has voluntarily provided the information
             to the Government before filing an action under this section.

31 U.S.C. ' 3730(e)(4). Therefore, the Court must compare Relators’ allegations with

“public disclosures available at the time the complaint was filed.” United States ex

rel. Solomon v. Lockheed Martin Corp., 878 F.3d 139, 144 (5th Cir. 2017). The Court

applies a three-part test, “asking 1) whether there has been a public disclosure of

allegations or transactions, 2) whether the qui tam action is based upon such publicly

disclosed allegations, and 3) if so, whether the relator is the original source of the

information.” Id. at 143 (punctuation omitted). But the analysis is flexible, and the

Court may combine steps when expedient. United States ex rel. Jamison v. McKesson

Corp., 649 F.3d 322, 327 (5th Cir. 2011).

      The party raising the public disclosure bar “must first point to documents

plausibly containing allegations or transactions on which [the relator=s] complaint is

based.” Id. Then, “to survive summary judgment, [the relator] must produce evidence

sufficient to show that there is a genuine issue of material fact as to whether his

                                            4
action was based on those public disclosures.” Id. The Court views the relator’s

evidence “in the light most favorable to him,” id., and the Court looks at the relator’s

“original complaint to define the scope of his action and to determine whether it was

based on public disclosures of allegations or transactions,” rather than any

subsequent amended complaints. Id. at 328. 4

        First, the Court must determine whether the allegations or transactions of

Relators’ initial Complaint had already been publicly disclosed at the time this suit

was filed. According to the statute, a public disclosure occurs when the allegations or

transactions are disclosed in “a Federal criminal, civil, or administrative hearing in

which the Government or its agent is a party;” “in a congressional, Government

Accountability Office, or other Federal report, hearing, audit, or investigation;” or by

the “news media.” 31 U.S.C. ' 3730(e)(4)(A). Defendants must only identify public

disclosures that could plausibly be the source of Relators” FCA claims. Solomon, 878

F.3d at 144.

A.      Prior Qui Tam Complaint

        First, Defendants contend that Relators’ claims were publicly disclosed in the



4 Past versions of the statute specified that the public disclosure bar was jurisdictional in nature, see
Solomon, 878 F.3d at 143, but the statute was amended in 2010. After the amendment, the Fifth
Circuit held that “the public disclosure bar is no longer jurisdictional.” Abbot v. BP Exploration &
Prod., Inc., 851 F.3d 384, 387 n. 2 (5th Cir. 2017). But the Fifth Circuit’s previous holding that courts
must examine a relator’s original complaint when applying the public disclosure bar was premised
upon the jurisdictional nature of the statute. See Jamison, 649 F.3d at 328. The Fifth Circuit has not
revisited the question of whether courts should consider amended pleadings since clarifying that the
public disclosure bar is no longer jurisdictional in nature. Therefore, absent further clarification of
the amendment’s practical implications, the Court will assume that the applicable standard of
review and burdens of proof remain the same.

                                                   5
complaint of a prior qui tam action. See Complaint, United States ex rel. Diamond v.

St. Joseph Hospice, No. 1:12-CV-393-LG-JCG (S.D. Miss. Dec. 14, 2012), ECF No. 2;

Exhibit 2 to Motion, United States ex rel. Thomas v. St. Joseph Hospice, LLC, No.

2:16-CV-143-KS-MTP (S.D. Miss. Aug. 27, 2018), ECF No. 47-3. In Diamond, the

relators were Defendant’s employees. Exhibit 2 [47-3], at 2. They made the following

allegations:

           •   “Defendants routinely admit into hospice patients who are not
               eligible to receive hospice benefits from Medicare Part A.” Id. at
               5.

           •   “Defendants falsify patients’ life expectancy in order to qualify
               those patients for hospice reimbursement from Medicare,
               maintain patients on hospice after their medical condition has
               stabilized rather than discharging them from hospice as
               required by Medicare regulations, and exaggerate patients’ signs
               and symptoms in order to qualify them for hospice
               reimbursement for Medicare.” Id. at 5-6.

           •   “Defendants aggressively market continuous care hospice
               services and routinely bill continuous care services to the
               government for patients who do not qualify for that level of care.”
               Id. at 6.

           •   “Defendant St. Joseph Hospice, through its marketers and other
               staff, engaged in a concerted effort to convince hospitals and the
               families of hospice patients that hospice patients should be
               enrolled in St. Joseph’s continuous care hospice program,” by
               making certain representations to hospital administrators and
               the families of hospice patients. Id. 6. “As a result of these efforts,
               the continuous care revenues of St. Joseph increased from
               $26,000 in 2009 to $373,000 in 2010, $2.57 million in 2011, and
               $3.9 million from January 1, 2012, through August 31, 2012.” Id.
               at 7.

           •   Relators alleged that they reviewed patient charts for “numerous
               Medicare beneficiaries” and discovered that “a substantial

                                             6
               percentage of patients enrolled with St. Joseph were not eligible
               for the Medicare hospice benefit,” and that “a substantial
               percentage of St. Joseph patients from whom continuous care
               services were billed were not in crisis situations at the time those
               claims were submitted and therefore did not qualify for the
               continuous care benefit.” Id.

           •   Finally, in Diamond, the Relators provided a list of patients
               admitted by St. Joseph who did not actually qualify for hospice
               care. See Exhibits A & B to Complaint, United States ex rel.
               Diamond v. St. Joseph Hospice, No. 1:12-CV-393-LG-JCG (S.D.
               Miss. Dec. 14, 2012), ECF No. 2-2, 2-3.

These allegations are substantially identical to Relators’ allegations of improper

referrals, and, therefore, the Court concludes that they could plausibly be the source

of those claims.

      Next, the Court must determine whether Relators’ Complaint was “based

upon” the public disclosures. Jamison, 649 F.3d at 331. “A plaintiff’s FCA complaint

is based upon public disclosures if one could have produced the substance of the

complaint merely by synthesizing the public disclosures’ description of the joint

venture scheme.” Solomon, 878 F.3d at 144. “[T]he publicly disclosed allegations or

transactions need only be as broad and as detailed as those in the relator’s complaint

. . . .” Jamison, 649 F.3d at 327. “The public disclosures must therefore provide specific

details about the fraudulent scheme and the types of actors involved in it sufficient

to set the government on the trail of the fraud.” Solomon, 878 F.3d at 144 (quoting

Jamison, 649 F.3d at 329).

      The Fifth Circuit has adopted a test to determine “whether public disclosures

contain sufficient indicia of an FCA violation to bar a subsequently filed FCA

                                            7
complaint.” Id.

      [T]he combination of X and Y must be revealed, from which the readers
      or listeners may infer Z. Z is an inference of fraud under the FCA, while
      the X and Y are two required elements for the inference: a
      misrepresented state of facts and a true state of facts. The presence of
      one or the other in the public domain, but not both, cannot be expected
      to set government investigation on the trail of fraud.

Id. (citing United States ex rel. Colquitt v. Abbot Labs., 858 F.3d 365, 374 (5th Cir.

2017); United States ex rel. Springfield Terminal Ry. Co. v. Quinn, 14 F.3d 645, 654

(D.C. Cir. 1994)).

      In the Court’s opinion, Relators “could have produced the substance” of the

improper referral allegations “merely by synthesizing” the allegations of the Diamond

complaint. Id. The Diamond relators alleged a substantially similar scheme involving

the referral of patients who did not qualify for hospice services. Therefore, the Court

finds that the current Complaint’s allegations of improper referrals were “based on”

the prior disclosure in the Diamond case.

      Although Relators’ allegations of improper referrals were based on a prior

public disclosure, those claims may proceed if Relators are the “original source” of the

publicly disclosed information. Id. at 146. The statute defines an Aoriginal source@ as:

      . . . an individual who either (1) prior to a public disclosure under
      subsection (e)(4)(A), has voluntarily disclosed to the Government the
      information on which allegations or transactions in a claim are based,
      or (2) who has knowledge that is independent of and materially adds to
      the publicly disclosed allegations or transactions, and who has
      voluntarily provided the information to the Government before filing an
      action under this section.

31 U.S.C. ' 3730(e)(4)(B). The Fifth Circuit uses a two-part test when applying the

                                            8
original-source exception: “(1) the relator must demonstrate that he or she has direct

and independent knowledge of the information on which the allegations are based

and (2) the relator must demonstrate that he or she has voluntarily provided the

information to the Government before filing his or her qui tam action.” Solomon, 878

F.3d at 146 (quoting United States ex rel. Reagan v. E. Tex. Med. Ctr. Regional

Healthcare Sys., 384 F.3d 168, 177 (5th Cir. 2004)).

      Relators have not alleged or provided any evidence that they disclosed the

information regarding improper referrals to the Government prior to the disclosure

of similar claims in the prior qui tam action. See 31 U.S.C. § 3730(e)(4)(B) (requiring

that “original source” have disclosed the information to the Government before the

public disclosure). However, Relators alleged substantially more details regarding

the improper referrals than were provided in the prior qui tam complaint, and their

positions within the Defendant companies attest that their knowledge was gained

through their own observation and experience, independent from the prior disclosure.

Accordingly, the Court concludes that their knowledge of these matters was acquired

“independent of and materially adds to the publicly disclosed allegations or

transactions.” Id. It appears to be undisputed that they voluntarily disclosed what

they knew to the Government before filing this action. Accordingly, the Court

concludes that the original source exception applies, and their claims regarding

improper referrals are not barred by the public disclosure in the prior qui tam case.

B.    Letters to U.S. Attorney’s Office


                                          9
      Defendants also argue that the facts underlying Relators’ claims regarding

backdated CTI’s and face-to-face attestations were publicly disclosed by Defendants

to the U.S. Attorney’s office while the prior qui tam case was pending. Defendants

provided a sworn declaration from its corporate counsel to this effect. Exhibit 1 to

Motion to Dismiss [47-2], at 2. Also, Defendants attached correspondence from 2014

in which they disclosed these matters to Assistant United States Attorney Angela

Williams in response to a subpoena that was issued as part of the investigation of the

prior qui tam complaint. Id. at 4-7. The correspondence concerned the actions of

Defendants’ former employees, Kellie Compton and Carla Schuler, who are

prominently mentioned in the Second Amended Complaint as key figures in the

allegations concerning backdated CTI’s and face-to-face attestations. It is

indisputable that the prior correspondence to the U.S. Attorney’s office concerns the

same events alleged by Relators. Therefore, the Court finds that there was a prior

public disclosure of Relators’ allegations concerning backdated CTI’s and face-to-face

attestations, and that Relators’ claims were based on the public disclosure.

      Relators argue that Defendants’ self-reporting does not fall within the

statutory definition of a public disclosure. Relators cited no case law categorically

excluding self-reported matters from the definition of a public disclosure. According

to the statute, a public disclosure occurs when the allegations or transactions are

disclosed in “a congressional, Government Accountability Office, or other Federal . . .

investigation . . . .” 31 U.S.C. ' 3730(e)(4)(A)(ii). The U.S. Attorney’s investigation of


                                           10
the claims in the previous qui tam action is a federal investigation. Therefore, the

Court concludes that the correspondence to AUSA Williams, cited above, falls within

the statutory definition.

      Relators also argue that the Court can not consider the correspondence because

it is outside the pleadings. As noted above, “the Fifth Circuit has noted that a

challenge under the FCA’s public disclosure bar should be treated as a motion for

summary judgment, as it is necessarily intertwined with the merits of the case.”

Jamison, 2010 WL 1276712 at *1. The Court notified the parties that it intended to

apply Rule 56 and gave Relators an opportunity to present evidence in support of

their response to Defendants’ motion. See Order [52]. Therefore, the Court may

consider the correspondence.

      Although the Court has concluded that Relators’ allegations of backdated CTI’s

and face-to-face attestations were based on a prior public disclosure, those claims may

proceed if Relators are the “original source” of the publicly disclosed information.

Solomon, 878 F.3d at 146. The Fifth Circuit uses a two-part test when applying the

original-source exception: “(1) the relator must demonstrate that he or she has direct

and independent knowledge of the information on which the allegations are based

and (2) the relator must demonstrate that he or she has voluntarily provided the

information to the Government before filing his or her qui tam action.” Id.

      Relators have not alleged or provided any evidence that they disclosed the

information about Kellie Compton and Carla Schuler backdating CTI’s and face-to-


                                          11
face attestations to the Government prior to Defendants’ disclosure to the U.S.

Attorney’s office in 2014. See 31 U.S.C. § 3730(e)(4)(B) (requiring that “original

source” have disclosed the information to the Government before the public

disclosure). Moreover, Relators’ original Complaint contains no additional allegations

that materially add to those disclosed to the U.S. Attorney’s office in 2014. See

Complaint [3], at 15-16; 31 U.S.C. § 3730 (e)(4)(B) (requiring that an original source

must have knowledge that materially adds to what was publicly disclosed). Therefore,

the Court finds that the original source exception does not apply to the public

disclosure in the correspondence to the U.S. Attorney’s office in response to the

Government’s subpoena in the prior qui tam case. Accordingly, Relators’ claims

related to the backdated CTI’s and face-to-face attestations are barred by 31 U.S.C. §

3730.

                                III. OTHER ARGUMENTS

        The Court addresses Defendants’ remaining arguments under Rule 12(b)(6).

To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Great Lakes Dredge & Dock Co. LLC v. La. State, 624 F.3d 201, 210 (5th

Cir. 2010) (punctuation omitted). “To be plausible, the complaint’s factual allegations

must be enough to raise a right to relief above the speculative level.” Id. (punctuation

omitted). The Court must “accept all well-pleaded facts as true and construe the

complaint in the light most favorable to the plaintiff.” Id. But the Court will not accept


                                           12
as true “conclusory allegations, unwarranted factual inferences, or legal conclusions.”

Id. Likewise, “a formulaic recitation of the elements of a cause of action will not do.”

PSKS, Inc. v. Leegin Creative Leather Prods., Inc., 615 F.3d 412, 417 (5th Cir. 2010)

(punctuation omitted). “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Ashcroft v. Iqbal, 556 U.S.

662, 679, 129 S. Ct. 1937, 1950, 173 L. Ed. 2d 868 (2009).

        Additionally, “complaints under the FCA must comply with Rule 9(b), which

provides that ‘[i]n alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake.’” United States ex rel. Rigsby v. State

Farm Fire & Cas. Co., 794 F.3d 457, 466 (5th Cir. 2015). “Malice, intent, knowledge,

and other conditions of a person=s mind may be alleged generally.” FED. R. CIV. P.

9(b).

        Rule 9(b) generally requires the plaintiff to plead the time, place, and
        contents of the false representation and the identity of the person
        making the representation. However, an FCA claim can meet Rule 9(b)=s
        standard if it alleges “particular details of a scheme to submit false
        claims paired with reliable indicia that lead to a strong inference that
        claims were actually submitted.”

United States v. Bollinger Shipyards, Inc., 775 F.3d 255, 260 (5th Cir. 2014) (quoting

United States ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 190 (5th Cir. 2009)). The

typical “‘time, place, contents, and identity’ standard is not a straitjacket for Rule

9(b).” Grubbs, 565 F.3d at 190.    The “rule is context specific and flexible and must

remain so to achieve the remedial purpose of the False Claim Act.” Id. A “plaintiff

does not necessarily need the exact dollar amounts, billing numbers, or dates to prove

                                          13
to a preponderance that fraudulent bills were actually submitted,” and, therefore, he

does not necessarily have to plead such details to survive a motion to dismiss. Id.

A.    Particular Allegations Against Each Defendant

      First, Defendants argue that Relators’ allegations are not sufficiently

particular because they collectively refer to the Defendants, rather than

distinguishing between them. In other words, Defendants argue that Relators must

specify which of the two named Defendants committed each act alleged in the Second

Amended Complaint.

      Rule 9(b) provides: “In alleging fraud . . . , a party must state with particularity

the circumstances constituting the fraud or mistake.” FED. R. CIV. P. 9(b). Applying

this rule, the Fifth Circuit has suggested that an FCA plaintiff must plead “the

identity of the corporate actor with particularity.” United States ex rel. Hebert v.

Dizney, 295 F. App’x 717, 722 (5th Cir. 2008). However, in Hebert, the plaintiffs

named twenty-one corporate and six individual defendants. Id. That is a far different

situation than here, where Relators named only two corporate Defendants, St. Joseph

Hospice, LLC and St. Joseph’s Holdings, LLC. Moreover, most of the Fifth Circuit’s

discussion in Hebert focused on the “what, when, or where” of the false allegations,

rather than the identity of the corporate entity submitting the allegedly false claim.

Id. at 721-24.

      As noted above, “Rule 9(b) generally requires the plaintiff to plead the time,

place, and contents of the false representation and the identity of the person making


                                           14
the representation,” but “an FCA claim can meet Rule 9(b)=s standard if it alleges

particular details of a scheme to submit false claims paired with reliable indicia that

lead to a strong inference that claims were actually submitted.” Bollinger Shipyards,

775 F.3d at 260. In the Court’s opinion, Relators provided sufficient information for

Defendants to answer the allegations and conduct discovery. One does not read a

pleading’s factual allegations in isolation from one another. Rather, they are read

within the context of the whole. The Second Amended Complaint contains enough

context for Defendants to discern which allegations apply to each of them.

B.    Knowledge

      Next, Defendants argue that Relators did not sufficiently plead knowledge.

Specifically, Defendants argue that Relators failed to allege that anyone knowingly

submitted a fraudulent claim based upon the conduct alleged in the Second Amended

Complaint.

      The FCA imposes civil penalties on any person who “knowingly makes, uses,

or causes to be made or used, a false record or statement material to a false or

fraudulent claim.” 31 U.S.C. § 3729(a)(1)(B). “The terms ‘knowing’ and ‘knowingly’

mean that a person ‘(i) has actual knowledge of the information; (ii) acts with

deliberate ignorance of the truth or falsity of the information; or (iii) acts in reckless

disregard of the truth or falsity of the information.’” United States ex rel. Steury v.

Cardinal Health, Inc., 625 F.3d 262, 267 (5th Cir. 2010) (quoting 31 U.S.C. §

3729(b)(1)(B)). Rule 9 provides that “knowledge . . . may be alleged generally.” FED.


                                           15
R. CIV. P. 9(b).

       Relators alleged that Darlene Thomas personally observed the fraudulent

activity alleged in the Second Amended Complaint “in IDT meetings, weekly KPI

conference calls, pharmacy conference calls, and various other meetings and phone

calls involving St. Joseph senior management and administrators.” Second Amended

Complaint at 4, United States ex rel. Thomas v. St. Joseph Hospice, LLC, No. 2:16-

CV-143-KS-MTP (S.D. Miss. Aug. 13, 2018), ECF No. 45. She allegedly “reported the

improper activity as improper to Pat Mitchell, CEO; Anthony Martinez, VP of

Hospice; Carla Bonvillan, Compliance Officer; and Jeff Morthland, Corporate

Attorney by writing a letter listing some of the fraudulent activity she had

witnessed.” Id. Thomas claims that “executive management” later called her to a

meeting where she was “coerced to sign a declaration that [she was] aware of no

wrongdoing by St. Joseph’s Hospice.” Id. She alleges that when she returned from the

meeting, “all of the patient records had been removed from the Hattiesburg office”

and taken to Wiggins, where material alterations were made to them. Id. at 4-5.

       Additionally, Relators alleged that the Picayune Medical Director refused to

sign a declaration that he was not “given anything of value for referrals and that he

was never asked to refer patients to St. Joseph.” Id. at 27. The physician, Dr. Gipson,

allegedly “said that he was not comfortable signing the document,” and that “he was

concerned with the referrals and felt that they were inappropriate for hospice

admission.” Id. at 27-28.


                                          16
      In summary, Relators alleged that Darlene Thomas informed senior executives

of the fraudulent activity, and that in response to her correspondence, Defendants

coerced her to sign a declaration absolving them of wrongdoing while they altered

patient records to cover their tracks. Relators also alleged that a Medical Director

told Defendants’ administrators that he believed patients were being inappropriately

referred for hospice services. These allegations are sufficient to state Defendants’

knowledge of the fraudulent activities alleged in the Second Amended Complaint.

C.    Presentment

      Next, Defendants argue that Relators failed to plead sufficiently particular

allegations of presentment. Defendants apparently contend that Relators must allege

the specific dates, amounts, services provided, and places of the alleged false claims.

      To state a claim under Section 3729(a)(1)(A), one must allege: “(1) a false

statement or fraudulent course of conduct; (2) that was made or carried out with the

requisite scienter; (3) that was material; and (4) that caused the government to pay

out money (i.e., that involved a claim).” United States ex rel. Spicer v. Westbrook, 751

F.3d 354, 365 (5th Cir. 2014). Presentment of a claim is the act giving rise to liability

under Section 3729(a)(1)(A), and “[f]raudulent presentment requires proof only of a

claim’s falsity, not its exact contents.” Grubbs, 565 F.3d at 189. A relator “does not

necessarily need the exact dollar amounts, billing numbers, or dates to prove to a

preponderance of the evidence that fraudulent bills were actually submitted.” Id. at

190. Therefore, such details are not required at the pleading stage. Id. at 189-90. As


                                           17
noted above, “a relator’s complaint, if it cannot allege the details of an actually

submitted false claim, may nevertheless survive by alleging details of a scheme to

submit false claims paired with reliable indicia that lead to a strong inference that

claims were actually submitted.” Id. at 190.

      Relators alleged specific details of schemes to submit false claims. First, they

alleged that Defendants marketed their hospice services at community events, while

instructing their staff to imply to those in attendance that their conditions made them

eligible for free hospice benefits, without regard for their actual medical condition.

Second Amended Complaint [45], at 27. Second, Relators alleged that Defendants’

Medical Directors would sometimes write referrals to hospice, rather than a patient’s

treating physician. Id. at 27. Third, Relators alleged that Defendants instructed their

staff to “change patient diagnoses to something that allowed reimbursement” for

hospice services, without first seeing the patients. Id. at 32. Relators referred to

specific correspondence from Defendants’ CEO directing their Executive Directors to

instruct billing staff to make the changes. Id. at 32-33. In support of these general

allegations, Relators alleged that specific patients were admitted on specific dates,

and that fraudulent claims were submitted in relation to those specific

services/patients. Id. at 28, 31-32, 34.

      In the Court’s opinion, Relators alleged enough “details of a scheme to submit

false claims paired with reliable indicia that lead to a strong inference that claims

were actually submitted.” Grubbs, 565 F.3d at 190. As noted above, a relator “does


                                           18
not necessarily need the exact dollar amounts, billing numbers, or dates to prove to a

preponderance of the evidence that fraudulent bills were actually submitted.” Id. at

190. Therefore, Relators pleaded enough facts to survive a motion to dismiss under

Rule 12(b)(6).

D.    Certification (Non-AKS Claims)

      Defendants argue that Relators’ reliance upon Form CMS-855A to support

allegations of false certification is erroneous. Defendants contend that Form CMS-

855A contains no acknowledgment that payment is conditioned upon compliance with

applicable conditions of participation. Defendants cited cases from outside this

jurisdiction in support of their argument, but they did not attach a copy of the

relevant form or direct the Court to where one can be found. See Memorandum in

Support of Motion to Dismiss at 14, United States ex rel. Thomas v. St. Joseph

Hospice, LLC, No. 2:16-CV-143-KS-MTP (S.D. Miss. Aug. 28, 2018), ECF No. 48. The

Court declines to search for evidence to support Defendants’ argument.

      Next, Defendants argue that Relators’ reliance upon CMS Form 1450 to

support claims of false certification is erroneous. Defendants contend that the form’s

certification language can not form the basis of a false certification claim, citing

United States v. Catholic Health Sys. of Long Island Inc., 2017 WL 1239589, at *20

(E.D.N.Y. Mar. 31, 2017), in which the court held that the certifications on Form 1450

were “too vague and broad to support FCA claims based on express-false-certification

arguments.”


                                         19
       Form 1450 contains numerous certifications. 5 The Court need not discuss

them with any specificity because Defendants did not do so in briefing. Absent

controlling Fifth Circuit precedent or, at the very least, more specific argument on

the issue, the Court declines to categorically bar all false certification claims based

on the submission of CMS Form 1450.

       Defendants argue that Relators failed to allege sufficient facts in support of

the non-AKS false certification claims. Defendants contend that Relators failed to

allege the statutes or regulations violated, any certifications of compliance with such

statutes or regulations other than Form CMS-855A, what was stated in such

certification, how it was false, who made the certification, or that the Government

would have declined payment but for the allegedly false certifications.

       “Under a false certification theory, a defendant can be liable under the FCA for

a legal violation if the government requires a certification of compliance with a

statute or regulation and the claimant falsely certifies compliance.” United States ex

rel. Guth v. Roedel Parsons Koch Blache Balhoff & McCollister, 626 F. App’x 528, 533

(5th Cir. 2015). But “claims for services rendered in violation of a statute do not

necessarily constitute false or fraudulent claims under the FCA.” United States ex rel.

Thompson v. Columbia/HCA Healthcare Corp., 125 F.3d 899, 902 (5th Cir. 1997).

Rather, “where the government has conditioned payment of a claim upon a claimant’s



5A copy of the form can be found on the CMS website: https://www.cms.gov/Regulations-and-
Guidance/Legislation/PaperworkReductionActof1995/PR-Listing-Items/CMS-1450.html.

                                              20
certification of compliance with . . . a statute or regulation, a claimant submits a false

or fraudulent claim when he or she falsely certifies compliance with that statute or

regulation.” Id. False certifications can be express or implied. See, e.g. United States

ex rel. Academy Health Ctr., Inc. v. Hyperion Foundation, Inc., 2014 WL 3385189, at

*35 (S.D. Miss. July 9, 2014). Relators alleged both theories here.

      Among other things, Relators alleged that Defendants altered patient

diagnoses to ensure that claims would be paid. Second Amended Complaint [45], at

32-33. For example, Relators alleged that “all patients that were diagnosed with

dementia or failure to thrive were changed to a diagnosis of Alzheimer’s even though

the patient did not have Alzheimer’s disease.” Id. at 33. Relators alleged specific

examples of this practice, alleging the patients’ initials and admission dates. Id. at

34. Relators also alleged that Defendants were “required to expressly or impliedly

certify compliance with the Medicare, Medicaid, and Social Security laws and

regulations” to receive payment, and that Defendants impliedly certified compliance

with federal law every time they submitted a claim for payment. Id. at 10.

      Guth, cited by Defendants, is inapposite because there, the relator generally

alleged that the defendant had “violated the federal regulations of HUD and the

CDBG program,” without citing specific regulations, asserting that they required

certifications of compliance, or alleging that the defendant had falsely certified

compliance. Guth, 626 F. App’x at 533. Likewise, in Gage, the relator failed to allege

“what was false about the claims or how they were false.” United States ex rel. Gage


                                           21
v. Davis S.R. Aviation, LLC, 623 F. App’x 622, 626 (5th Cir. 2015). Here, Relators

have, at a minimum, pleaded sufficient facts to state false certification claims related

to altered patient diagnoses. Relators could have more clearly delineated their

various theories of liability. However, they alleged enough facts to state some false

certification claims, and the Court declines to dismiss all of their false certification

claims pursuant to 12(b)(6).

E.    Employee Ambassador Program

      Defendants argue that providing bonuses to employees for referring hospice

patients is not a violation of the AKS because the statute includes a safe harbor for

payments by employers to bona fide employees. See 42 U.S.C. § 1320a-7b(b)(3)(B); 42

C.F.R. § 1001.952(i). “The bona fide employee exception is an affirmative defense on

which Defendants bear the burden of proof.” United States v. Vista Hospice Care, Inc.,

2016 WL 3449833, at *22 (N.D. Tex. June 20, 2016). A plaintiff need not plead facts

to counter an anticipated affirmative defense to avoid dismissal under Rule 12(b)(6).

See Wilson v. Kimberly-Clark Corp., 254 F. App’x 280, 287 (5th Cir. 2007); Odom v.

Am. Nonwovens Corp., 2010 WL 3782426, at *2 (N.D. Miss. Sept. 20, 2010). If

Defendants want the Court to address the bona fide employee safe harbor, then a

motion for summary judgment is the appropriate mechanism.

F.    Medical Director Referrals

      Relators allege that Defendants’ Medical Directors were paid for patient

referrals. Defendants argue that they were not, in fact, paid for referrals, citing


                                          22
documents attached to their motion. This is a factual dispute, and, as such, it can not

be addressed in a motion to dismiss. The Court must accept the factual allegations of

Relators’ Second Amended Complaint as true. Great Lakes Dredge & Dock, 624 F.3d

at 210.

      Defendants also argue that Relators alleged insufficient facts to state an AKS

violation. Defendants contend that Relators failed to connect the listed patients to a

kickback, failed to allege a specific kickback tied to a specific referral, and failed to

allege a specific agreement between them and any Medical Director to provide

remuneration in exchange for referrals.

      As noted above, “[c]laims brought under the FCA are fraud claims that must

also comply with the supplemental pleading requirements of Rule 9(b), demanding

that ‘a party must state with particularity the circumstances constituting fraud or

mistake.’” United States ex rel. Nunnally v. West Calcasieu Cameron Hosp., 519 F.

App’x 890, 892 (5th Cir. 2013). But “[i]n the context of the FCA, we have explained

that Rule 9(b) is ‘context specific and flexible,’ and noted that a plaintiff may

sufficiently state a claim with particularity ‘without including all the details of any

single court-articulated standard – it depends on the elements of the claim in hand.’”

Id. at 892-93 (quoting Grubbs, 565 F.3d at 189-90). A relator can, “in some

circumstances, satisfy Rule 9(b) by providing factual or statistical evidence to

strengthen the inference of fraud beyond mere possibility, without necessarily

providing details as to each false claim.” Id. at 893. Instead, the relator can “provide


                                           23
other reliable indications of fraud and . . . plead a level of detail that demonstrates

that an alleged scheme likely resulted in bills submitted for government payment.”

Id.

      Defendants argue that the Second Amended Complaint “merely offers

sweeping and conclusory allegations of ‘verbal agreements’ between [the Defendant]

and ‘various physicians,’ without a shred of detail or particularity,” regarding the

“contents of those agreements, the identity of any physicians, actual inducements, or

improper referrals.” Id. at 894. The Court disagrees with Defendants’ assessment of

the Second Amended Complaint.

      Relators pleaded substantial details of the alleged agreement. They alleged

that Defendants paid their Medical Directors varying rates depending on the “volume

and value of each physician’s referrals,” and that Defendants would alter the hours

for which they paid each Medical Director depending on his or her referrals, and

“make up documentation to support those hours.” Second Amended Complaint [45],

at 18. Relators specifically alleged that Defendants’ office manager in Hattiesburg,

Penni Ellington, “would fill in the compensation sheet and make up time entries for

the Medical Directors” that did not correspond to their actual time working. Id.

Relators also alleged that Defendants’ Vice-President ordered one of them to “make

up log hours” for two Medical Directors “to equal the maximum payment available on

their contract and to keep them happy and generate referrals.” Id. at 18-19. Relators

were allegedly responsible for obtaining the Medical Directors’ signatures on falsified


                                          24
time sheets. Id. at 19. When a Medical Director stopped “bringing in referrals,”

Defendants instructed Relators to reduce the Medical Directors’ pay. Id. Relators

named the specific persons employed by Defendants who gave these orders. Id. at 19-

20. Relators also named multiple Medical Directors who received compensation under

this system. Id. at 19-20, 22-24. Finally, Relators alleged specific patients referred by

specific Medical Directors in exchange for remuneration, and the specific dates on

which they were admitted. Id. at 23-24.

      These allegations are “reliable indications of fraud,” and Relators pleaded “a

level of detail that demonstrates that an alleged scheme likely resulted in bills

submitted for government payment.” Nunnally, 519 F. App’x at 893.

G.    Improper Referrals

      Defendants argue that Relators provided insufficient facts to support their

claims that Medical Directors would refer patients who did not meet the criteria for

hospice services.

      Relators alleged that Defendants’ employees “were instructed to approach . . .

people and imply that their condition made them eligible for free hospice Medicare

benefits that would provide them pain meds and in home care.” Second Amended

Complaint [45], at 27. According to Relators, in some cases “a Medical Director from

St. Joseph would write the referral themselves rather than the patient’s treating

physician.” Id. Relators alleged that they were present when Defendants asked a

Medical Director to “sign a Medical Director Declaration . . . that he was never asked


                                           25
to refer patients to St. Joseph.” Id. The Medical Director allegedly declined because

he was “concerned with the referrals and felt that they were inappropriate for hospice

admission.” Id. at 27-28. Relators cited two specific examples of improper patient

referrals, alleging the patients’ initials, admission dates, and medical conditions. Id.

at 28. These are sufficient facts to state a claim that Defendants admitted patients

who did not meet the criterial for hospice services.

H.    Altering Diagnoses

      Defendants argue that they did not alter any patients’ diagnosis to get

reimbursement from Medicare. Rather, Defendants claim that they “clarified coding

requirements” in response to a CMS Hospice Manual Update in October 2014. This

is a factual dispute, and, as such, it can not be addressed in a motion to dismiss. The

Court must accept the factual allegations of Relators’ Second Amended Complaint as

true. Great Lakes Dredge & Dock, 624 F.3d at 210.

      Defendants also argue that Relators pleaded insufficient facts to support their

claim that Defendants had a company-wide policy to change diagnoses to ensure

reimbursement. Relators alleged that Defendants altered patient diagnoses to ensure

that claims would be paid. Second Amended Complaint [45], at 32-33. Relators cited

correspondence from Defendants’ CEO, Pat Mitchell, in which he directed all of

Defendants’ Executive Directors – including one of the Relators – to “change the

primary diagnosis codes in the computer immediately from a non-billable code . . . to

a payable diagnosis code . . . ,” without any medical professional re-evaluating the


                                          26
patient. Id. For example, Relators alleged that “all patients that were diagnosed with

dementia or failure to thrive were changed to a diagnosis of Alzheimer’s even though

the patient did not have Alzheimer’s disease.” Id. at 33. Relators alleged specific

examples of this practice, alleging the patients’ initials and admission dates. Id. at

34. According to Relators, this practice persisted from 2013 to present. Id. at 6. These

allegations are sufficient to state a claim that Defendants altered diagnoses to ensure

reimbursement.

I.    Staffing

      Defendants argue that Relators provided insufficient facts to support their

claim that Defendants had a company-wide policy or practice of inadequate staffing.

      Relators alleged that Defendants’ “nursing staff was so overwhelmed with

patients that they could not possibly provide appropriate care for their patients that

was consistent with their plans of care.” Id. at 34. Relators cited two specific examples

of understaffing, at two separate facilities. Id. According to Relators, these conditions

persisted from 2013 to present. Id. at 6. Therefore, Defendants have notice of an

alleged practice, a time period, two specific locations at which the practice occurred,

and two specific employees who participated in the practice. In the Court’s opinion,

these allegations are barely sufficient to satisfy Rule 12(b)(6).

J.    Supplies/Pharmacy

      Defendants argue that Relators provided insufficient facts to support their

claim that Defendant had a company-wide policy or practice of providing inadequate


                                           27
pharmaceuticals and supplies.

      Relators alleged that Defendants’ employee, Carla Schuler, told them that

Defendants would not pay for a patient’s prescribed “common pain medicine

combination[ ] used in hospice patient care” because “they would only pay for one

medication and . . . this patient was already receiving a pain medicine.” Id. at 35.

Relators further alleged that Defendants would not provide the following “commonly

prescribed” Alzheimer’s and dementia medications to their patients: Aricept,

Namenda, and Exelon patches. Id. at 35-36. Relators also alleged that more than one

patient discontinued Defendants’ services because they could not received adequate

medication. Id. at 36. Relators alleged twelve specific patients for whom Defendants

would not provide adequate medications, providing their initials, admission dates,

and brief descriptions of their conditions and the medications Defendants would not

provide. Id. at 36-38. These are sufficient facts to support a claim that Defendants

had a company-wide policy or practice of providing inadequate medications.

      Hebert, cited by Defendants, is inapposite. There, the relators only alleged that

the defendants “provided false information . . . regarding the quality of care . . . in the

course of negotiating for Medicare and Medicaid contracts . . . .” Hebert, 295 F. App’x

at 722. Here, Relators provided specific details regarding the alleged inadequacy of

the standard of care, including twelve specific examples of patients who were denied

prescribed medications.

K.    Count II – Section 3729(a)(1)(B)


                                            28
       Defendants argue that Relators did not plead sufficient facts to state a claim

under Section 3729(a)(1)(B). In response, Relators contend that their allegations

concerning falsified CTI’s state a claim under Section 3729(a)(1)(B). As provided

above, Relators’ claims based on falsified CTI’s are barred by 31 U.S.C. § 3730.

Relators identified no other facts in support of Count II’s assertion of claims under 31

U.S.C. § 3729(a)(1)(B). Therefore, the Court grants this aspect of Defendants’ motion.

L.     Count III – Independent AKS Claim

       Finally, Defendants argue that the AKS does not provide an independent,

private right of action. Defendants are correct. AThe AKS provides no private right of

action; therefore, a private plaintiff may not sue a health care provider under the

AKS alone.@ Nunnally, 519 F. App=x at 893 n. 5 (citing 42 U.S.C. ' 1320a-7b(b)(1-2)). 6

To the extent Relators intended to plead an independent cause of action under the

AKS, that claim is dismissed.

                                        IV. CONCLUSION

       For these reasons, the Court grants Defendants’ Motion to Dismiss [47] in

part and denies it in part. Specifically:

           •   Relators’ claims related to backdated CTI’s and face-to-face
               attestations are barred by 31 U.S.C. § 3730.


       6See also Ameritox, Ltd. v. Millenium Labs., Inc., 803 F.3d 518, 522 (11th Cir. 2015); Rzayeva
v. United States, 492 F. Supp. 2d 60, 78 (D. Conn. 2007); United States ex rel. Barrett v.
Columbia/HCA Healthcare Corp., 251 F. Supp. 2d 28, 37 (D. D.C. 2003); United States ex rel. Okeeffe
v. River Oaks Mgmt. Co., No. 2:16-CV-48-KS-MTP, 2017 WL 4685001, at *1-*2 (S.D. Miss. Oct. 18,
2017); United States ex rel. Hartwig v. Medtronic, Inc., No. 3:11-CV-413-CWR-LRA, 2014 U.S. Dist.
LEXIS 44475, at *48 n. 15 (S.D. Miss. Mar. 31, 2014).


                                                 29
  •   Count II of the Second Amended Complaint, Relators’ claims
      under 31 U.S.C. § 3729(a)(1)(B), are dismissed because Relators’
      claims related to backdated CTI’s are barred by 31 U.S.C. § 3730.

  •   Count III of the Second Amended Complaint, Relators’
      independent cause of action under the AKS, is dismissed because
      the AKS does not provide a private right of action.

  •   The Court denies Defendants’ Motion to Dismiss [47] in all other
      respects.

SO ORDERED AND ADJUDGED this 19th day of March, 2019.

                                                /s/ Keith Starrett
                                                       KEITH STARRETT
                                       UNITED STATES DISTRICT JUDGE




                                  30
